FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JUAN RUIZ-COLMENARES,                              No. 20-72672
                                 Petitioner,
                                                     Agency No.
                      v.                            A075-177-403

 MERRICK B. GARLAND, Attorney
 General,                                             OPINION
                      Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                  Submitted October 21, 2021 *
                     Pasadena, California

                      Filed February 9, 2022

 Before: Ryan D. Nelson and Lawrence VanDyke, Circuit
     Judges, and Karen E. Schreier, ** District Judge.

                   Opinion by Judge VanDyke


    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Karen E. Schreier, United States District Judge for
the District of South Dakota, sitting by designation.
2               RUIZ-COLMENARES V. GARLAND

                          SUMMARY ***


                           Immigration

    Denying Juan Ruiz-Colmenares’s petition for review of
a decision of the Board of Immigration Appeals, the panel
held that (1) it lacked jurisdiction to consider Ruiz-
Colmenares’s unexhausted challenge to his hearing notice;
and (2) the agency’s adverse credibility determination was
supported by substantial evidence and Ruiz-Colmenares
failed to carry his burden to succeed on his claim for deferral
of removal under the Convention Against Torture.

    Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018),
Ruiz-Colmenares argued that the agency lacked jurisdiction
over his proceedings because his charging document, a
Notice of Referral, failed to specify the time and date of his
hearing. The panel concluded that it lacked jurisdiction to
consider Ruiz-Colmenares’s argument because he failed to
raise it before the agency.

    Ruiz-Colmenares had previously been deported three
times, and in the processing of his present fourth deportation
proceedings expressed for the first time a fear of returning to
Mexico because he had been robbed and assaulted by police
officers in Mexico after each of his prior three deportations.

    The panel held that substantial evidence supported the
immigration judge’s adverse credibility determination based
on inconsistencies and omissions within and between Ruiz-
Colmenares’s written, verbal, and documentary evidence
    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              RUIZ-COLMENARES V. GARLAND                     3

regarding what happened to him in Mexico and when. As to
testimonial inconsistencies concerning dates, the panel
wrote that even minor inconsistencies that have a bearing on
a petitioner’s veracity may constitute the basis for an adverse
credibility determination. The panel explained that this type
of evolving story is precisely what one would expect if a
petitioner is fabricating or embellishing past harms, and it is
eminently reasonable that the IJ would conclude that these
changes reflected poorly on Ruiz-Colmenares’s credibility.
The panel further held that the agency properly considered
and weighed Ruiz-Colmenares’s failure to mention any fear
of returning to Mexico, or the robberies, during his previous
three deportation proceedings. The panel also held that the
IJ reasonably concluded that Ruiz-Colmenares’s failure to
provide any corroboration could not rehabilitate his
incredible testimony.

    The panel held that even if the record compelled reversal
of the agency’s adverse credibility determination, substantial
evidence would still support the agency’s finding that Ruiz-
Colmenares did not suffer past torture and does not face a
particularized risk of future torture if returned to Mexico.


                         COUNSEL

Alejandro Cordero Rothstein, The Matian Firm, Los
Angeles, California, for Petitioner.

Jennifer A. Bowen, Trial Attorney; Anthony C. Payne,
Assistant Director; Brian Boynton, Acting Assistant
Attorney General; Office of Immigration Litigation, Civil
Division, United States Department of Justice, Washington,
D.C.; for Respondent.
4               RUIZ-COLMENARES V. GARLAND

                             OPINION

VANDYKE, Circuit Judge:

    Juan Ruiz-Colmenares (Petitioner) is a Mexican citizen
who has illegally entered the United States multiple times,
wherein he was convicted for a string of felonies. He has
been deported back to Mexico three times. During the
processing of his fourth deportation, Petitioner expressed
(for the first time) a fear of returning to Mexico and alleged
(also for the first time) that he had been robbed and assaulted
by police officers in Mexico after each of his prior three
deportations.

    After finding Petitioner not credible, an Immigration
Judge (IJ) rejected his sole claim for relief: deferral of
removal under the Convention Against Torture (CAT). The
Board of Immigration Appeals (BIA) affirmed the IJ’s
decision. 1 Petitioner now argues that (1) the agency lacked
jurisdiction because his charging document omitted the time
and date of his hearing; and (2) the agency erred in denying
him CAT relief. Both arguments are unavailing.

    Petitioner’s jurisdictional argument is unexhausted
because he failed to present it before the IJ or BIA. And the
record does not compel reversal of the agency’s decision to
deny Petitioner’s CAT claim. Petitioner’s own testimony is
the primary support for his claimed past harm, which he

    1
      The agency also denied Petitioner’s application for withholding of
removal under the Immigration and Nationality Act (INA). Before the
IJ, Petitioner conceded he was ineligible for withholding in light of his
felony convictions that constituted “particularly serious crimes.”
Because of the particularly serious crime bar, Petitioner ultimately
sought the only form of relief he was eligible to request: deferral of
removal under CAT.
                 RUIZ-COLMENARES V. GARLAND                              5

never raised during the processing of multiple prior
deportations. And when he did finally raise such harms in
conjunction with this deportation, he continuously altered
his story about those harms in terms of the nature and timing
of his injuries. Accordingly, the agency’s adverse credibility
determination is adequately supported by substantial
evidence and no other evidence shows that he faces a
particularized risk of torture, much less a risk that surmounts
the fifty percent threshold required for CAT relief.

   Pursuant to our jurisdiction under 8 U.S.C. § 1252, we
deny the petition for review.

                I. FACTUAL BACKGROUND

    Petitioner has illegally entered the United States four
different times and, after brief stays that resulted in multiple
criminal convictions, was deported back to Mexico three
times (in 1998, 2000, and 2001). 2 Petitioner’s fourth
deportation proceeding was initiated in November 2015,
when he claimed for the first time that he feared returning to
Mexico because he was allegedly robbed and assaulted after
each of his prior three deportations.

    Petitioner provided inconsistent testimony regarding the
extent and timing of his claimed injuries from the robberies
in Mexico—from the time he gave his first recitation of the

    2
      Petitioner’s first three stays in the United States were riddled with
aggravated felony convictions for drug and violent crimes. He obtained
three felony convictions for domestic violence (in March 1996, July
1996, and September 1998), a felony conviction for the sale and
transportation of cocaine (in July 1996), and a felony for the battery of a
peace officer (in September 1998). Petitioner also was arrested several
times between 1993 and 2001 for crimes ranging from grand theft auto,
to parole violations, to narcotics possession and trafficking.
6             RUIZ-COLMENARES V. GARLAND

events in November 2015, to his written declaration in
December 2016, to his amended declaration in December
2017, to his subsequent oral testimony before the IJ. The
main theme of his story is that shortly after each of his prior
three deportations he was robbed and assaulted near the
border in Tijuana (where it appears Petitioner stayed
temporarily as he prepared for his next entry into the United
States). And in all three instances the perpetrators were
primarily interested in whether Petitioner had money they
could take.

1. 1998 Incident

    Shortly after Petitioner’s first deportation in 1998, he
claims that he was detained and assaulted by police officers
who, when he failed to produce an ID, threw him in the back
of a truck, beat him, detained him for three and a half days
without charges, and stole his money and clothes. During
his 2017 hearing before the IJ, the primary injury Petitioner
recalled from this first incident resulted in his eyebrow being
“busted [ ] open,” along with “low blows to the ribs” and
kidneys and blows to the back of his head. But those details
were not included in any of his prior descriptions of the 1998
incident, which noted only that the officers “hit” or
“punched” him in the face. In fact, the initial description of
this first incident was significantly milder than his later
recitations of the event, describing his injuries to the asylum
officer as “[n]ot serious just bumps and bruises.” A few
months after the claimed incident, Petitioner made his
second entry into the United States, where he was soon after
arrested and convicted for his third domestic violence
felony.
                 RUIZ-COLMENARES V. GARLAND                               7

2. 2000 Incident

    Before the IJ, Petitioner claimed that about a week after
his second deportation on May 9, 2000, he again
encountered police officers who robbed him, but “just took
[his] money that time” with no arrest or detention. But his
earlier interview with the asylum officer included details
from this second incident that were completely omitted from
the IJ hearing, including that “his lip was busted open” and
that he was taken to jail. About three weeks after this
claimed incident, Petitioner made his third entry into the
United States in June 2000 and was arrested a few months
later for violating his parole.

3. 2001 Incident

    A few days after his third deportation on April 17, 2001,
Petitioner claims that he was singled out by the police
because he “looked clean” and was told to hand over his
money (even though he had none at the time). 3 Whether or
not Petitioner was physically injured in this third encounter,
and if so, to what extent, is unclear from the record and his
own inconsistent testimony. About a month after this
claimed incident, Petitioner illegally made his fourth entry
into the United States in 2001.

            II. PROCEDURAL BACKGROUND

    Petitioner’s current deportation proceeding was initiated
in November 2015, when for the first time he expressed a
fear of returning to Mexico. Petitioner was interviewed by
an asylum officer who found that he had a reasonable fear of
    3
      Petitioner initially testified that the third incident happened around
February or March of 2001, but the IJ pointed out that was impossible
since he was not deported from the United States until April 17, 2001.
8             RUIZ-COLMENARES V. GARLAND

torture, and was detained by the Department of Homeland
Security (DHS) until he posted bond on June 17, 2016.

    On November 30, 2015, Petitioner received his charging
document, a Notice of Referral to Immigration Judge, which
specified the location of his upcoming hearing but noted the
date and time were “[t]o be determined.” Three weeks later,
on December 21, 2015, Petitioner received a “Notice of
Withholding-Only Hearing” that provided the remaining
hearing details, specifying the time, date, and location of his
upcoming hearing. Several hearing notices followed as
Petitioner’s hearing date was pushed further out; each notice
provided updated hearing details. Petitioner does not dispute
that he received all hearing notices (as reflected in the
certificates of service), or that he attended all IJ hearings
with his attorney, including the final merits hearing on
December 18, 2017.

A. IJ Hearings

    Throughout the hearings, the IJ made multiple requests
for additional supporting documents, including updated
country reports, and provided Petitioner multiple
opportunities to provide them. Petitioner failed to provide
any updated country reports and the IJ took judicial notice of
the State Department’s 2016 Human Rights Report on
Mexico (which, combined with the 2014 Human Rights
Report, constitutes the entirety of the country conditions
evidence in the record).

    Despite having multiple family members locally situated
in Pasadena who Petitioner claimed were aware of the
incidents he described, none of them came to testify or
offered a declaration on his behalf. Petitioner provided no
explanation for why the family members he claimed could
corroborate his story, didn’t. The IJ also sought out other
              RUIZ-COLMENARES V. GARLAND                      9

means of confirming Petitioner’s testimony, such as medical
records or photographs. But Petitioner provided nothing—
he had not sought medical attention for any of his claimed
injuries, nor had he taken any photographs.

    As outlined above, Petitioner’s description of all three
robberies morphed before the IJ. The first incident grew
significantly more serious from the relatively mild “bumps
and bruises” described in his asylum interview to the busted-
open eyebrow and bruising of the ribs, kidney, and head later
recounted to the IJ. The second incident was downplayed in
his testimony before the IJ, completely omitting the physical
harm or busted-open lip described in his asylum interview.
And Petitioner testified that the third incident occurred in
February or March of 2001, even though he had not been
deported from the United States until April 17, 2001.
Petitioner also repeatedly denied knowing why he was
targeted for the robberies, or if he would be targeted again in
the future.

B. IJ Decision

     The IJ denied Petitioner’s applications for relief, relying
on the omissions and inconsistencies described above to
conclude that he was not credible. The IJ further explained
that she would deny Petitioner’s applications for relief even
if she had found his testimony credible because the evidence
(including the country conditions reports) failed to show that
he faced a particularized risk of torture that was markedly
different than that faced by the general population in
Mexico.
10           RUIZ-COLMENARES V. GARLAND

C. BIA Decision

    Citing Matter of Burbano, 20 I&N Dec. 872 (BIA 1994),
the BIA adopted and affirmed the IJ’s denial of Petitioner’s
applications. Considering the totality of the evidence before
the IJ, the BIA concluded that the adverse credibility
determination was not “clearly erroneous” and was properly
based on material inconsistencies and omissions between
Petitioner’s testimonial and documentary evidence and a
lack of corroborating evidence. The BIA also agreed that
Petitioner failed to establish eligibility for CAT relief
independent of his own non-credible testimony. This
petition followed, where Petitioner now argues that the
agency lacked jurisdiction and erred in denying him CAT
relief.

             III. STANDARD OF REVIEW

    “Where, as here, the BIA cites Burbano and also
provides its own review of the evidence and law, we review
both the IJ’s and the BIA’s decisions.” Ali v. Holder,
637 F.3d 1025, 1028 (9th Cir. 2011). We “review questions
of law de novo” and the agency’s “factual findings for
substantial evidence.” Chavez-Garcia v. Sessions, 871 F.3d
991, 995 (9th Cir. 2017).          An adverse credibility
determination is a factual finding reviewed for substantial
evidence. Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir.
2020). We also review the denial of CAT relief for
substantial evidence. Guo v. Sessions, 897 F.3d 1208, 1212
(9th Cir. 2018). “Under the substantial evidence standard,
administrative findings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to
the contrary.” Zehatye v. Gonzales, 453 F.3d 1182, 1185
(9th Cir. 2006) (emphasis added) (citation and quotation
marks omitted).
              RUIZ-COLMENARES V. GARLAND                     11

                     IV. DISCUSSION

A. Petitioner’s       Jurisdictional        Argument         Is
   Unexhausted.

    Petitioner argues, for the first time on appeal, that the
agency lacked jurisdiction because his charging document
failed to specify the time and date of his hearing, noting
instead that those details were “[t]o be determined.” In
support of his argument, Petitioner relies primarily on
Pereira, in which the Supreme Court answered a “narrow
question” not presented in this case: the effect of deficiencies
in a Notice to Appear (NTA) on the stop-time rule. See
Pereira v. Sessions, 138 S. Ct. 2105, 2109–11 (2018). We
lack jurisdiction to consider Petitioner’s argument because it
was not raised before the agency. See Sola v. Holder,
720 F.3d 1134, 1135 (9th Cir. 2013) (“petitioner’s failure to
raise an issue before the BIA generally constitutes a failure
to exhaust, thus depriving this court of jurisdiction to
consider the issue”) (per curiam).

B. Substantial Evidence Supports the Denial of CAT
   Relief.

    To qualify for deferral of removal under CAT, Petitioner
had to show (1) that he would “more likely than not” be
tortured if removed to Mexico, and (2) that the torture would
be inflicted with government acquiescence. 8 C.F.R.
§§ 208.16(c)(2); 208.18(a)(1).          Substantial evidence
supports the agency’s adverse credibility determination and,
without his testimony, the remaining evidence in this case
falls short of demonstrating that Petitioner would more likely
than not be tortured with government acquiescence upon
return to Mexico. And even if the record compelled reversal
of the agency’s adverse credibility determination (which it
does not), substantial evidence would still support the
12            RUIZ-COLMENARES V. GARLAND

agency’s finding that Petitioner did not suffer past torture
and does not face a particularized risk of future torture if
returned to Mexico.

     1. The Adverse Credibility          Determination     Is
        Adequately Supported.

     Substantial evidence supports the agency’s adverse
credibility determination. Layered on top of the deferential
standard of review we apply to the review of immigration
decisions, the REAL ID Act particularly restricts this court’s
review of an adverse credibility determination. See Kaur v.
Gonzales, 418 F.3d 1061, 1064 n.1 (9th Cir. 2005). And it
gives wide latitude to the trier of fact in making credibility
determinations, considering the totality of circumstances and
all relevant factors, including:

       [T]he consistency between the applicant’s
       . . . written and oral statements (whenever
       made and whether or not under oath, and
       considering the circumstances under which
       the statements were made), the internal
       consistency of each such statement, [and] the
       consistency of such statements with other
       evidence of record . . . , without regard to
       whether an inconsistency . . . goes to the
       heart of the applicant’s claim, or any other
       relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii).

    Accordingly,     “only     the    most     extraordinary
circumstances will justify overturning an adverse credibility
determination.” Shrestha v. Holder, 590 F.3d 1034, 1041
(9th Cir. 2010) (quoting Jibril v. Gonzales, 423 F.3d 1129,
1138 n.1 (9th Cir. 2005)). The inconsistencies and
              RUIZ-COLMENARES V. GARLAND                   13

omissions identified by the IJ within and between
Petitioner’s written, verbal, and documentary evidence
regarding what happened to him in Mexico and when more
than adequately support the agency’s factual determination
as to Petitioner’s lack of credibility.

    Petitioner first contends that the IJ improperly based its
adverse credibility determination on speculation and
conjecture when he was unable to explain why he failed to
mention the robberies or any fear of returning during his
previous three deportation proceedings. He essentially
argues that the IJ should have filled any omissions or viewed
any inconsistencies in his testimony with only the best
assumptions (suggesting in his brief that perhaps in his prior
deportations he did not know that he could disclose his fear
or perhaps he did not yet have a fear of returning to Mexico).
But that is not how the agency, especially after the REAL-
ID Act, is required to assess credibility.

    Congress has afforded the agency wide discretion in
weighing the sufficiency, credibility, and persuasiveness of
a petitioner’s testimony. Garland v. Dai, 141 S. Ct. 1669,
1680–81 (2021). And in making those determinations the IJ
is not obligated to extend the petitioner a presumption of
total credibility or the benefit of every doubt. See Silva-
Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016)
(“Under the REAL ID Act, there is no presumption that [a
petitioner] is credible . . . .” (quotation mark omitted)).

    When directly asked why he previously expressed no
fear of returning to Mexico, Petitioner simply responded that
he didn’t know. Petitioner’s failure to plausibly explain why
he never mentioned any fear of returning to Mexico or any
of the claimed robberies and assaults following prior
deportations is significant and was properly considered and
14            RUIZ-COLMENARES V. GARLAND

weighed by the agency in making its adverse credibility
determination.

    Petitioner also claims that his testimonial inconsistencies
with respect to dates were “minor,” and should have been
overlooked by the agency. But the timeframes and
circumstances surrounding when Petitioner claimed he was
robbed—the only particularized basis offered to support a
risk of future torture in Mexico—changed constantly and
significantly. The agency did not improperly consider those
inconsistencies in making its adverse credibility
determination because “even minor inconsistencies that
have a bearing on a petitioner’s veracity may constitute the
basis for an adverse credibility determination.” Ren v.
Holder, 648 F.3d 1079, 1089 (9th Cir. 2011). This type of
evolving story is precisely what one would expect if a
petitioner is fabricating or embellishing past harms, so it is
eminently reasonable that the IJ would conclude these
changes reflected poorly on Petitioner’s credibility. See
Singh v. Holder, 638 F.3d 1264, 1270 (9th Cir. 2011) (“If the
person cannot tell substantially the same story twice in
substantially the same way, that suggests a likelihood that
the story is false.”).

    The most recent of the three alleged robberies (of which
Petitioner should have had the clearest and most consistent
recollection) occurred in Mexico in 2001. Petitioner initially
claimed it occurred in April of 2001 (in his declaration), but
then reversed course in his hearing before the IJ, claiming it
occurred in February or March of 2001. The IJ noted that
the timeline was physically impossible because Petitioner
was not deported from the United States until April 17, 2001.

   Petitioner also argues the IJ failed to acknowledge the
specificity provided in his testimony. But to the contrary,
the IJ considered the details provided in Petitioner’s
              RUIZ-COLMENARES V. GARLAND                   15

testimony and relied on the inconsistencies in those details
in finding him not credible. These are valid and specific
reasons for issuing an adverse credibility determination. See
Shrestha, 590 F.3d at 1044 (requiring the IJ to “provide
specific and cogent reasons in support of an adverse
credibility determination”) (citation omitted); see also
8 U.S.C. § 1158(b)(1)(B)(iii).

    And contrary to Petitioner’s assertion, omissions can
certainly form the basis of an adverse credibility
determination—as they did here. Iman v. Barr, 972 F.3d
1058, 1068 (9th Cir. 2020) (“[O]missions are probative of
credibility to the extent that later disclosures, if credited,
would bolster an earlier, and typically weaker, asylum
application.”). Petitioner’s biggest omission (which he
never explained) is why he never disclosed his fear or the
robberies during previous deportations. But he also initially
omitted important details related to his injuries—including
that his eyebrow was allegedly busted-open wide enough
that he should have received stitches. This type of later
embellishment reflects poorly on a petitioner’s credibility.

    Finally, Petitioner claims that he was not afforded an
opportunity to provide corroborating evidence. That is not
true. Review of the hearing transcripts reveals multiple
instances where the IJ provided Petitioner with opportunities
to submit additional evidence and encouraged him to do so.
The agency reasonably concluded that Petitioner’s failure to
provide any corroboration could not rehabilitate his
incredible testimony. See Mukulumbutu, 977 F.3d at 927
(“Because the IJ found [the petitioner’s] testimony not
credible, the IJ was not required to give [the petitioner]
notice and an opportunity to provide additional
corroborating evidence.”); Wang v. Sessions, 861 F.3d 1003,
1005 (9th Cir. 2017) (“Because the IJ’s adverse credibility
16            RUIZ-COLMENARES V. GARLAND

determination was supported by substantial evidence, and
because the IJ had no obligation to give [petitioner] an
opportunity to provide additional evidence, we deny the
petition.”).

    Under the appropriate standard of review, the agency’s
adverse credibility determination in this case is supported by
substantial evidence. And without his testimony, the only
evidence Petitioner musters in support of his CAT claim is
generalized country conditions evidence, which falls short of
making the particularized and individual showing of an
“extraordinary circumstance[]” necessary to overturn the
agency’s decision. Silva-Pereira, 827 F.3d at 1185 (citation
omitted).

     2. Even If Petitioner Had Testified Credibly, the
        Agency’s Denial of CAT Relief Is Supported by
        Substantial Evidence.

    Finally, even if the agency had weighed the credibility
determinations differently and credited Petitioner’s
testimony, the combination of his testimony and the non-
testimonial evidence still falls short of demonstrating the
particularized and more-likely-than-not threat of future
torture needed to obtain CAT relief.

    Evidence of past torture is relevant (though not alone
sufficient) in assessing a particular petitioner’s likelihood of
future torture. See Kamalthas v. INS, 251 F.3d 1279, 1284
(9th Cir. 2001). Petitioner offered no evidence of past
torture. Even the most egregious version of his varying
testimony amounts to three instances of robbery that resulted
in a three-day detainment in police custody and temporary
bruises, none of which necessitated medical treatment.
While certainly not something anyone would want to
experience, the incidents do not rise to the level of torture,
              RUIZ-COLMENARES V. GARLAND                   17

which is reserved for only the most “extreme and prolonged
cruel and inhuman treatment.” 8 C.F.R. § 1208.18(a)(2).

    Petitioner hasn’t received a single threat while in the
United States and, combined with the twenty-year distance
between his last incident and the present day, there is no
evidence that he currently faces any particularized risk of
harm. His fear of returning to Mexico seems to have grown
with every year he remained in the United States, not
because of any individualized or particularized threat he may
face upon returning, but because of the general reports of
corruption and cartels in his home country. This is
understandable but fails to meet the high bar for CAT relief.

    Petitioner gave varying explanations throughout his
deportation proceeding of why he was targeted in the three
robberies (because he looked “clean” or dressed “nice,”
lacked a Mexican ID, or spoke a different dialect of
Spanish). But even assuming everything Petitioner said was
true, the common thread to the incidents is that Petitioner
was a target of random robberies because he appeared to
have money and was lingering in a border town as he
prepared for his next entry into the United States. There is
no evidence that these instances of general crime (which
deescalated in severity) are likely to escalate to a more
serious level of persecution, much less torture.

     Petitioner may have a legitimate fear of being robbed or
assaulted a fourth time. But he has offered no evidence
showing he faces any particularized risk of torture (or petty
theft or police threats) higher than that faced by all Mexican
citizens. And the country conditions evidence the IJ
considered—while acknowledging corruption in the police
force and some occasions where individuals were harmed in
police custody—do not come close to establishing that the
average Mexican citizen (or even the average Mexican
18            RUIZ-COLMENARES V. GARLAND

citizen hanging out in a border town) faces a greater-than-
fifty-percent chance of being tortured. Petitioner claims the
agency didn’t properly consider the country conditions
evidence, but it did; that evidence just does not push him past
the more-likely-than-not threshold needed for CAT relief.
Petitioner had multiple opportunities to bolster the country
reports with other evidence, particularized or general,
showing that he has a greater risk than the general
population. But he never did.

    Even if Petitioner was a credible witness, the agency did
not err in concluding that Petitioner is not eligible for CAT
relief. See 8 C.F.R. § 1208.16(c)(2); Dhital v. Mukasey,
532 F.3d 1044, 1051–52 (9th Cir. 2008) (per curiam)
(determining that the State Department reports “do not
indicate that [petitioner] would face any particular threat of
torture beyond that of which all citizens of Nepal are at
risk”); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th
Cir. 2010) (per curiam) (determining that generalized
evidence of violence and crime in Mexico was not particular
to petitioners and was insufficient to establish CAT
eligibility); Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1230
(9th Cir. 2016) (“Where Petitioners have not shown they are
any more likely to be victims of violence and crimes than the
populace as a whole in Mexico, they have failed to carry
their burden [under CAT].”).

                    V. CONCLUSION

    We lack jurisdiction to consider Petitioner’s
unexhausted challenge to the hearing notice. The agency’s
adverse credibility determination is supported by substantial
evidence and the agency properly concluded that Petitioner
failed to carry his burden to succeed on his CAT claim.
              RUIZ-COLMENARES V. GARLAND                        19

The petition for review is therefore DENIED. 4




4
    Petitioner’s motions for stay of removal are also DENIED.